Title: To George Washington from John Hancock, 29 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 29th 1776.

I do myself the Honour of transmitting sundry Resolves, respecting the further Augmentation of the Continental Forces. The Congress have thought it expedient, to order a German Battalion to be raised, as soon as possible, to be employed in such Manner, as will be most likely, to defeat the Designs of our Enemies, and to promote the Cause of American Liberty.

Your Favour of the 27th Inst. with its several Enclosures, came to Hand yesterday. As the Congress will not sit this Day, I shall take the earliest Opportunity, on Monday, of laying their important Contents before them.
The Loss of Canada is, undoubtedly, on some Accounts, to be viewed in the Light of a Misfortune. The Continent has been put to great Expence in endeavouring to get Possession of it. It is highly probable too, that our Enemies will receive additional Strength, both of Men and Supplies from it. Yet, on the other Hand, there is a Mixture of good Fortune attending it. That our Army should make so prudent a Retreat, as to be able to save their Baggage, Cannon, Ammunition, sick &c. from falling into the Hands of the Enemy, is a Circumstance, that will afford a partial Consolation and reflect Honour upon the Officers who conducted it. Considering the superiour Force of the British Troops, and a Retreat as unavoidable, every Thing has been done, which, in such a Situation, could be expected. In short, Sir, I am extremely glad, our Army is likely to get safe out of Canada.
I am to request, you will please to order Col. Stevenson, and one other Field Officer of that Corps, to repair to this City, to confer with the Delegates of Virginia and Maryland, on the most proper Steps, to fill up the Companies, as expeditiously as possible. If there are any Subaltern Officers of that Corps, whom you can recommend it is the Desire of Congress, they should be promoted in Preferrence to those now to be taken into Pay. I have the Honour to be Sir, your most obedt hble Sevt

John Hancock Presidt


11 oClock. I have this moment Rec’d your favr of 28th which shall be laid before Congress I have also Rec’d by Post a Letter from Brigadr General Whitcomb Returning his Commission, & desiring to be Excus’d on Accot of Age & a Diffidence of not being able to Answer the Expectation of Congress.
The Inclos’d Copy of a Letter came to my hands, which I thought best to Transmit to you. I am Yours


J. Hancock, Pt
